Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 17/085108, filed on 10/30/2020. Claims 1-11 are still pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-2, 5, 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 9,132,992 to Walker (henceforth referred to as Walker).
Regarding claims 1-2, 5, 8, 11, Walker discloses a linkage device used between an elevator car door and a hall door (i.e. Abstract line 1), comprising:
a link mechanism (i.e. Fig. 3);
a first door vane (i.e. Fig. 3, upper and lower triangular portions of ref. 38)  and a second door vane (i.e. Fig. 3,  upper and lower triangular portions of ref. 40) that are connected to the link mechanism; and 
an actuating mechanism (i.e. Fig. 3, ref. 48) for actuating the link mechanism so that the first door vane and the second door vane are switched between a contracted position (i.e. Fig. 3, ref. 42)  and an expanded position (i.e. Fig. 3, ref. 44);
characterized in that the link mechanism comprises: 
a first link (i.e. Fig. 3, ref.  59) and a second link (i.e. Fig. 3, ref. 90), wherein the first link and the second link are arranged in parallel, and the first link comprises a link body (i.e. Fig. 3, ref. 60) and a slider (i.e. Fig. 3, ref. 64, 64’ and Column 5, lines 26-35), the link body of the first link and the link body of the second link are pivotally connected to the car door (i.e. via ref. 50 and 90, respectively), and the slider of the first link are capable of sliding along a passage (i.e. Column 5, lines 26-35: “bores in the base member 60”) defined by the corresponding link body; and the slider of the first link comprise a first end (i.e. Fig. 3, ref. 36) pivotally connected to the 
Wherein the slider comprises a rod portion (i.e. Column 5, lines 26-35: “thread” rod or “screw” that inserts into bore) between the first end and the second end of the slider, such as a cylindrical rod portion, and the rod portion is fitted into the passage of the link body having a corresponding shape (i.e. Column 5, lines 26-35: “bores in the base member 60”). 
Wherein the link body of the first link comprises a first end (i.e. Fig. 3, ref. 36) and a second end )i.e. Fig. 3, ref. 36’), the first end of the link body is pivotally connected to a third link (i.e. Fig. 3, vertical elongated portion of ref. 38), the second end of the link body is pivotally connected to a fourth link (i.e. Fig. 3, vertical elongated portion of ref. 40), the link bodies of the first link and the second link form a parallelogram structure together with the third link and the fourth link, the fourth link comprises an upper end as to be connected (i.e. indirectly) with the actuating mechanism. 
Wherein the link device further comprises a stop member (i.e. Column 5, lines 26-35: in this case the threads can stop movement of the slider), the stop member is fixed to the car door, and the stop member is arranged in such a manner that when the first door vane and the second door vane are in the expanded position, the stop member abuts against the slider of the first link and/or the slider of the second link so as to prevent the slider from sliding relative to the link body.
An elevator system (i.e. Fig. 1), comprising the linkage device according to claim 1. 
Walker Fig. 3 does not specifically teach the second link comprises a link body and a slider. However, Walker Fig. 2 teaches an alternative variable attachment comprising a first link . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 102666349 to Oberleitner et al teaches a door coupling device with linkage mechanism that slides along parallel vanes;
FR 2823495 to Vautier et al teaches a door coupling device with parallel linkage mechanism that slides along brackets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654